1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   KATY WILLIAMS, et al.,                              Case No.: 17-cv-00815-MMA (JLB)
12                                     Plaintiffs,
                                                         ORDER GRANTING JOINT
13   v.                                                  MOTION TO CONTINUE
                                                         SCHEDULING ORDER AND
14   COUNTY OF SAN DIEGO, et al.,
                                                         PRETRIAL PROCEEDING DATES
15                                   Defendants.
                                                         [ECF No. 157]
16
17
18         Before the Court is a Joint Motion to Continue Scheduling Order and Pretrial
19   Proceeding Dates.     (ECF No. 157.)       For good cause shown, the Joint Motion is
20   GRANTED. Accordingly, IT IS HEREBY ORDERED:
21         1.     All discovery, including expert discovery, must be completed by all parties by
22   April 10, 2020.1 “Completed” means that all discovery under Rules 30-36 of the Federal
23   Rules of Civil Procedure, and discovery subpoenas under Rule 45, must be initiated a
24   sufficient period of time in advance of the cut-off date, so that it may be completed by
25   the cut-off date, taking into account the times for service, notice and response as set forth
26
27
           1
                Additional discovery is limited to the purposes set forth in the parties’ Joint
28   Motion. (ECF No. 157.)

                                                     1
                                                                              17-cv-00815-MMA (JLB)
1    in the Federal Rules of Civil Procedure. Counsel must promptly and in good faith meet
2    and confer with regard to all discovery disputes in compliance with Local Rule
3    26.1(a). The Court expects counsel to make every effort to resolve all disputes without
4    court intervention through the meet and confer process. If the parties reach an impasse on
5    any discovery issue, counsel must file an appropriate motion within the time limit and
6    procedures outlined in the undersigned magistrate judge’s chambers rules. A failure to
7    comply in this regard will result in a waiver of a party’s discovery issue. Absent an
8    order of the court, no stipulation continuing or altering this requirement will be
9    recognized by the court.
10         Discovery motions must be filed in the time and manner directed by Magistrate
11   Judge Burkhardt (see Judge Burkhardt’s Civil Chambers Rules on Discovery Disputes
12   available on the Court’s website). All discovery motions must be filed within 30 days of
13   the service of an objection, answer, or response which becomes the subject of dispute, or
14   the passage of a discovery due date without response or production, and only after counsel
15   (and any unrepresented parties) have met and conferred to resolve the dispute and
16   complied with Section IV.B. of Judge Burkhardt’s Civil Chambers Rules.
17         2.     Failure to comply with this section or any other discovery order of the court
18   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
19   the introduction of experts or other designated matters in evidence.
20         3.     All dispositive pretrial motions, including motions for summary judgment and
21   motions addressing Daubert issues, must be filed by May 8, 2020.2 Counsel for the moving
22   party must obtain a motion hearing date from Judge Anello’s law clerk. The period of time
23   between the date you request a motion date and the hearing date may vary from one district
24   judge to another. Please plan accordingly. Failure to make a timely request for a motion
25
26
           2
27               This deadline is not applicable to pretrial motions in limine. For further
     information regarding motions in limine, please refer to Judge Anello’s Civil Chambers
28   Rules.

                                                  2
                                                                            17-cv-00815-MMA (JLB)
1    date may result in the motion not being heard.
2          4.     If appropriate, following the filing of an order ruling on a motion for summary
3    judgment or other dispositive pretrial motion, or in the event no such motion is filed, after
4    the expiration of the deadline set forth in paragraph 3, supra, Judge Anello will issue a
5    pretrial scheduling order setting a pretrial conference, trial date, and all related pretrial
6    deadlines. The parties must review and be familiar with Judge Anello’s Civil Chambers
7    Rules, which provide additional information regarding pretrial scheduling.
8          5.     A Mandatory Settlement Conference will be conducted on April 9, 2020 at
9    1:45 p.m. in the chambers of Magistrate Judge Jill L. Burkhardt. Counsel or any party
10   representing himself or herself must submit confidential settlement briefs directly to the
11   magistrate judge’s chambers by March 30, 2020. All parties are ordered to read and fully
12   comply with the Chambers Rules of the assigned Magistrate Judge.
13         The confidential settlement statements should be lodged by e-mail to
14   efile_Burkhardt@casd.uscourts.gov. Each party’s settlement statement shall concisely set
15   forth the following: (1) the party’s statement of the case; (2) the controlling legal issues;
16   (3) issues of liability and damages; (4) the party’s settlement position, including the last
17   offer or demand made by that party; (5) a separate statement of the offer or demand the
18   party is prepared to make at the settlement conference; and (6) a list of all attorney and
19   non-attorney conference attendees for that side, including the name(s) and
20   title(s)/position(s) of the party/party representative(s) who will attend and have settlement
21   authority at the conference. If exhibits are attached and the total submission amounts to
22   more than 20 pages, a hard copy must also be delivered directly to Magistrate Judge
23   Burkhardt’s chambers. Settlement conference statements shall not be filed with the
24   Clerk of the Court.         Settlement conference statements may be exchanged
25   confidentially with opposing counsel within the parties’ discretion.
26   ///
27   ///
28   ///

                                                   3
                                                                              17-cv-00815-MMA (JLB)
1          Pursuant to Civil Local Rule 16.3, all party representatives and claims adjusters for
2    insured defendants with full and unlimited authority1 to negotiate and enter into a binding
3    settlement, as well as the principal attorney(s) responsible for the litigation, must be present
4    and legally and factually prepared to discuss and resolve the case at the mandatory
5    settlement conference. In the case of an entity, an authorized representative of the entity
6    who is not retained outside counsel must be present and must have discretionary authority
7    to commit the entity to pay an amount up to the amount of the Plaintiff’s prayer (excluding
8    punitive damages prayers). The purpose of this requirement is to have representatives
9    present who can settle the case during the course of the conference without consulting a
10   superior.
11         Counsel for a United States government entity may be excused from this
12   requirement so long as the government attorney who attends the MSC conference (1) has
13   primary responsibility for handling the case, and (2) may negotiate settlement offers which
14   the attorney is willing to recommend to the government official having ultimate settlement
15   authority.
16         Failure to attend the conference or obtain proper excuse will be considered grounds
17   for sanctions.
18         6.     A post trial settlement conference before a magistrate judge may be held
19   within 30 days of verdict in the case.
20         7.     The dates and times set forth herein will not be modified except for good cause
21   shown.
22   ///
23
     1
24         “Full authority to settle” means that the individuals at the settlement conference must
     be authorized to fully explore settlement options and to agree at that time to any settlement
25   terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d
     648 (7th Cir. 1989). The person needs to have “unfettered discretion and authority” to
26   change the settlement position of a party. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481,
     485-86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
27   authority to attend the conference includes that the person’s view of the case may be altered
     during the face to face conference. Id. at 486. A limited or a sum certain of authority is
28   not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595-97 (8th Cir. 2001).


                                                    4
                                                                                17-cv-00815-MMA (JLB)
1          8.     Briefs or memoranda in support of or in opposition to any pending motion
2    must not exceed twenty-five (25) pages in length without leave of a district court judge.
3    No reply memorandum will exceed ten (10) pages without leave of a district court judge.
4    Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
5    and a table of authorities cited.
6          IT IS SO ORDERED.
7    Dated: December 23, 2019
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
                                                                           17-cv-00815-MMA (JLB)
